MULTI-LAYER METALLIC STRUCTURE AND COMPOSITE-TO-METAL JOINT METHODS

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In the specification:
On page 1, paragraph [0001], line 3 of the specification, replace “a Notice of Allowance on June 26, 2018” with –as U.S. Patent 10,112,373 on October 30, 2018–.
In the claims:
In claim 26, line 23, after “first edge ” delete “that ”.
In claim 26, line 23, after “stack ” insert –that –.
In claim 27, line 4, before “ first metal” replace “the” with –a–.
In claim 27, line 5, before “ second metal” replace “the” with –a–.
In claim 28, line 1, after “comprising ” replace “the” with –a first–.
In claim 49, line 5, after “sheets ” insert –laminated –.
In claim 54, line 2, after “horizontal stabilizer to ” replace “a” with –the–.
In claim 54, line 3, after “first section of ” replace “a” with –the–.
Lawrence J. Kelly on March 26, 2021.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are found allowable because the prior art does not teach a process or manufacture as claimed, and particularly the combination of forming first and second stacks each comprising metal sheets laminated together and assembling these with at least a first composite portion, where first edges of the metal sheets in the first and second stacks align vertically with each other and second edges of each of the metal sheets in the first and second stacks abut and bond to multiple layers of fiber reinforced composite resin within the composite portion(s) to produce lap finger joints in the manner claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R SLAWSKI whose telephone number is (571)270-3855.  The examiner can normally be reached on 9 a.m. - 5:30 p.m. EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN R SLAWSKI/Examiner, Art Unit 1745                                                                                                                                                                                                        
/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745